Citation Nr: 0835291	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-13 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from December 1968 to 
November 1971.  The veteran died on October [redacted], 2004.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  The notice should 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Id.

In this case, during the veteran's lifetime, service 
connection was in effect for hemorrhoids, which was evaluated 
as 10 percent disabling.  To date, VA has not provided the 
appellant with notice consistent with the first and second 
Hupp elements.  This must be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her 
representative a letter that complies with 
the notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) on claims 
for DIC benefits.  The letter should 
explain, what, if any, information and 
evidence (medical or lay) not previously 
provided to VA is necessary to substantiate 
the appellant's claim.  The notice should 
include (1) a statement of the conditions 
for which the veteran was service connected 
at the time of his death; (2) an explanation 
of the evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; and 
(3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the appellant and which portion, 
if any, VA will attempt to obtain on her 
behalf.  

2.  Thereafter, readjudicate the appellant's 
claim.  If such action does not resolve the 
claim, a Supplemental Statement of the Case 
should be issued to the appellant and her 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




